DETAILED ACTION
This communication is in response to application no. 17/695396 filed 15 March 2022 and the preliminary amendment filed 18 March 2022.
With the preliminary amendment claim 1 was canceled and claims 2-21 were added.
Claims 2-21 are currently pending and have been examined.  
Claims 2-21 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claims recite the concept of configuring devices to capture a customer and track them throughout the store (See “configuring devices situated throughout a store to capture metadata associated with a customer from images provided by adjacent cameras that are situated proximate to the devices throughout the store; configuring the devices to process the metadata, to modify the metadata, and to pass modified metadata being processed by a current device to a next device based on a determined direction of travel for the customer identified from the modified metadata and the images; providing a customer identifier to associate with first metadata processed by a first device upon detection of the customer within the store and maintaining the customer identifier with the modified metadata; and tracking the customer as the customer travels throughout the store based on the modified metadata, particular devices currently processing the modified metadata, and known locations for each of the particular devices and for each of the cameras within the store” and “detecting a customer of a store within the store; obtaining a customer identifier for the customer; providing the customer identifier to devices situated throughout the store for the devices to detect and to track the customer through video captured by cameras in the store; receiving portions of the video at different reporting times from particular devices as the customer is tracked within the store by the devices; associating each portion of the video with the corresponding particular device, each reporting time with a current time of day, and the corresponding particular device with a known location within the store; maintaining a session for the customer until a particular portion of the video indicates the customer has exited the store; during the session, evaluating conditions associated with rules detected in the portions of the video; and triggering the processing of actions for the conditions that are satisfied based on the evaluating”). It is determined if a condition is met and an action is triggered (See “tracking further includes processing rules configured by a retailer associated with the store, wherein the rules comprise conditions and action identifiers for automated actions to process when the conditions are detected from the modified metadata and the images,” “sending at least one action identifier for at least one automated action to a mobile application processed on a mobile device operated by the customer and instructing the mobile application to process the at least one automated action on the mobile device,” and “triggering the processing of actions based on conditions that are satisfied within the rules during the evaluating; compressing the images as a compressed video for the session when the session ends; and associating with the compressed video, the customer identifier, the rules, the conditions that were satisfied and the actions.”). This concept falls into the certain methods of organizing human activity grouping of abstract ideas. This concept involves commercial interactions including sales activities (e.g., providing customer assistance or a promotion) and managing interactions between people (e.g., a customer and an attendant). Thus, the claims recite an abstract idea.
The mere nominal recitation of generic computer components does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of multiple devices (claims 2-29) or a processor, non-transitory computer-readable medium, and devices (claims 20 and 21) and includes no more than mere instructions to apply the exception using a generic computer component. The multiple devices (claims 2-29) or a processor, non-transitory computer-readable medium, and devices (claims 20 and 21) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims include limitations wherein information is received from other devices such as a user device (“detecting the customer entering the store based on receiving a current location for a mobile device registered to the customer, wherein the current location reported by the mobile device with a mobile device identifier registered to the customer” and “detecting the customer entering the store based on receiving barcode information for a barcode from a mobile application processing on a mobile device operated by the customer, wherein the barcode information reported by the mobile device with a mobile device identifier registered to the customer”) or a camera (“detecting the customer entering the store based on the first device generating and reporting first metadata for the customer from a first image provided by a first camera”) but these devices are not positively recited. Data from these devices is utilized but the devices themselves are not positively recited (i.e., the camera and user device are not part of the invention as currently claimed).
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using the generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
The claims are not rejected under 35 USC § 102/103. In claims 2 and 20 the limitation “configuring the devices to process the metadata, to modify the metadata, and to pass modified metadata being processed by a current device to a next device based on a determined direction of travel for the customer identified from the modified metadata and the images” is not found in the prior art. The prior art teaches in-store devices capturing a customer and passing the information to a central location such as a server. However, the prior art does not teach the in-store devices passing such information to each other based on the customer’s direction of travel. In claim 13 the limitation “receiving portions of the video at different reporting times from particular devices as the customer is tracked within the store by the devices” is not found in the prior art. The prior art teaches receiving video data in real-time or on a schedule (e.g., batching). The prior art does not teach utilizing the customer’s track within the store to report portions of the video. This limitation is interpreted in light of [0025] of the specification (“position of the consumer are passed to the engagement manager 120 at relatively short configured periods of time, such as every 10 seconds”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some art of particular note:
US 20190043207 (“Carranza”): Carranza teaches “multi-target multi-camera tracking (MTMCT)” which “is a visual computing task that involves tracking multiple objects across multiple camera views (e.g., tracking customers in a retail store), and target re-identification (ReID) is a visual computing task that involves re-identifying the same object across multiple camera views and/or varying circumstances (e.g., different camera angles and lighting, changes in the object's appearance, and so forth).” 
US 11049170 (“Francis”): Francis teaches a tracking engine that “tracks 404 a location of the user in the autonomous store based on appearances of the user in additional images collected by the tracking cameras. For example, tracking engine 230 may continue detecting the user in images from the tracking cameras by matching crops of the user to the user's descriptor. Tracking engine 230 may also update the user's location by identifying the tracking cameras from which the crops were obtained and/or generating tracklets of the user's motion in the images.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688